Detailed Action
	The communications received 06/20/2022 have been filed and considered by the Examiner. Claims 1-15 and 20-23 are pending, claims 16-19 are cancelled, claims 8-15 and 22-23 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-15 and 22-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: As for claim 8, the prior art fails to disclose a thermal barrier between hot and cold sections of a brim former in such a manner that they fall outside of the brim former’s spindles. The ordinary artisan would not be motivated to provide such an insulation block at such a location as they may consider such an insulation block to be an impedance to the cups especially when insulation can be accomplished within the spindles. By extension the dependencies of claim 8 are allowable.

  Claim Objections
Claims 4-5 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al (US 3,676,543) hereinafter GER (already of record) in view of Arends et al (US 4,391,768) hereinafter ARE (already of record), Golden (US 7,175,409) hereinafter GOL, and Hulin (US 2005/0186893) hereinafter HUL.
As for claim 1, GER teaches a brim-forming machine [Abstract] comprising a set of four brim formers [Fig. 1-2 #52; col. 2 l. 13-59; col. 2 l. 73-78 – col. 3 l. 1-6] each configured to rotate about a former axis (as a roller it rolls about its own axis) that is spaced (by ninety degrees) from every other former axis [col. 2 l. 43-58],
and an alignment system coupled to the set of brim formers and configured to change radial and circumferential positioning of each brim former in the set of brim formers (the adjusting screw) [Fig. 1 #46; col. 2 l. 59-73].
Heat is used to mold the lip and in particular suggests that control of heat and its application are important to the production of the brim (as only select areas should be heated) [col. 1 l. 39-56; col. 2 l. 43-58; col. 4 l. 62-75 – col. 5 l. 1-17]. 
GER does not teach a hot-air manifold nor a cooling water circuit nor a hot air source including a blower. 

ARE teaches a brim forming machine (a system for curling turned-in lips) [Abstract] that also employs rollers (formers) to form the brims [Abstract]. ARE employs cooling fluid and heating fluid [Fig.1 #20 and 25; col. 3 l. 37-68 - col.4 l.1-11]. The combination of heating and cooling as suggested by ARE allows for the use of relatively short length rollers and compatibility with otherwise difficult to process thermoplastic materials [col. 2 l. 12-20].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the heating elements of GER with the heating and cooling elements of ARE to allow for short length rollers and compatibility with otherwise difficult to process thermoplastic materials. The Examiner notes that the material worked upon does not distinguish from the prior art (i.e. whether liquid or gas is utilized) [see e.g. MPEP 2115]. 

	GER/ARE does not teach a manifold, nor a hot-air source including a blower. 
GOL teaches supplying heated air as part of a brim rolling apparatus (lip rolling apparatus) [Abstract] using a blower connected to the brim rolling apparatus [Fig. 3 #18] to blow heat towards the heater [Fig. 3 #14; col. 3 l. 30-37] which then directs air towards the brim-formers. GOL utilizes deflection/diversion of air as part of a safety feature [col. 5 l. 20-27]. GOL allows for the precise application of heat [col. 4 l. 20-28].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the blowers and hot air of GOL to the apparatus of GRE/ARE in order to allow for the precise application of heat.

GRE/ARE/GOL do not teach a hot air manifold. 
HUL teaches that in an apparatus one manner of diverting and controlling heated hot air is through the use of air manifolds [Fig. 4 #64; Abstract]. 
As some of GOL’s safety features operate by the deflection/control of air, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added a hot air manifold as taught by HUL to the apparatus of GRE/ARE/GOL in order to handle hot air safely. 


Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al (US 3,676,543) hereinafter GER (already of record) in view of Arends et al (US 4,391,768) hereinafter ARE (already of record), Golden (US 7,175,409) hereinafter GOL, and Hulin (US 2005/0186893) hereinafter HUL as applied to claim 1 and further in view of Gysi et al (US 2008/0022632) hereinafter GYS (already of record). 

As for claim 2, GER/ARE/GOL/HUL teach claim 1 and GER further teaches a spindle which is coupled to drive (the rollers themselves are substantially spindles) [Fig. 2 #52 and 81; col. 3 l. 18-27] and that it is driven by a motor [col. 3 l. 47-61] however GER/ARE do not teach a servo.
GYS teaches a drive used in molding which is a servo drive [0004].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the drive motor of GER/ARE/GOL/HUL with the servo of GYS as this would have been a simple substitution of drives. Since GYS discloses that servo drives are suitable in molding. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

As for claim 3, GER/ARE/GOL/HUL/GYS teach claim 2 and ARE further teaches that the heating/cooling system includes two sections (heating and cooling chambers) [Fig. 1 #12 and 13] along with an insulation block which can impede flow of heat (a liquid tight thermal barrier) [Fig. 1 #14; col. 3 l. 1-24]. As the hot air is blown towards the screw, it is understood that the hot section is at least partially heated to a hot temperature by the hot air. 

As for claim 6, GER/ARE/GOL/HUL/GYS teach claim 2, and GER further teaches that the adjustment system includes a linear slide (slide member) [Fig. 1 #84] which would be coupled to the servos (as it is coupled to elements which are coupled to the chain drive #108) which is also connected to an adjustment plate [Fig. 1 #16; col. 3 l. 7-17]. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al (US 3,676,543) hereinafter GER in view of Arends et al (US 4,391,768) hereinafter ARE, Golden (US 7,175,409) hereinafter GOL, and Hulin (US 2005/0186893) hereinafter HUL, and Gysi et al (US 2008/0022632) hereinafter GYS as applied to claim 2 and further in view of Phillips et al (US 2005/0013894) hereinafter PHIL. 

As for claim 6, it is the Examiner’s position that GER/ARE/GOL/HUL/GYS substantially teach the linear slide and adjustment plate. Should the Applicant disagree:
PHIL teaches a brim-forming machine (a lip rolling machine) [Abstract] which includes features to align the formers (curling screws) [Abstract; 0012-114]. In which an adjustment plate (a cammed plate) [Fig. 2 #33; 0037] is formed to include a plurality of slots (semi-circular openings) [Fig. 3 #45; 0037] arranged between an inner annular edge and an outer annular edge, each of the plurality of slots extending only partway circumferentially around the plurality of brim formers and radially outward away from the plurality of brim formers to cause the adjustment plate to move each of the brim formers toward and away from one another (by moving the pocket cassette toward and away which carry the rollers) [Fig. 2-4 #38; 0039] upon rotation of the adjustment plate (as it is understood that the cammed plate is what rotates) [0016; 0018; 0043]. The alignment system of PHIL uses a linear slide coupled to each brim former [Fig. 4 #39; 0039] PHIL is beneficial as it allows for adjustment of the rollers while the machine is in operation [0009].

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the adjustment mechanism of GER/ARE/GOL/HUL/GYS with the one of PHIL as this allows for adjustment of the rollers while the machine is in operation. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)]. 

As the linear slides are understood to be coupled to a drives through the slidable pocket cassettes [PHIL: 0016; 0018] and as GYS teaches a drive used in molding which is a servo drive [0004], it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the drive motor with a servo as this would have been a simple substitution of suitable drives. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

As for claim 7, GER/ARE/GOL/HUL/GYS/PHIL teach claim 6 and PHIL further teaches an adjustment plate (a cammed plate) [Fig. 2 #33; 0037] is formed to include a plurality of slots (semi-circular openings) [Fig. 3 #45; 0037] arranged between an inner annular edge and an outer annular edge, each of the plurality of slots extending only partway circumferentially around the plurality of brim formers and radially outward away from the plurality of brim formers to cause the adjustment plate to move each of the brim formers toward and away from one another upon rotation of the adjustment plate (as it is understood that the cammed plate is what moves) [0016; 0018; 0043]. PHIL is beneficial as it allows for adjustment of the rollers while the machine is in operation [0009].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712